
	
		II
		112th CONGRESS
		1st Session
		S. 1640
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Adjustment Act to require the
		  Secretary of Agriculture to determine the price of all milk used for
		  manufactured purposes, which shall be classified as Class II milk, by using the
		  national average cost of production, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Milk Marketing Improvement Act
			 of 2011.
		2.Prices received
			 for milk under milk marketing ordersSection 8c(5)(B) of the Agricultural
			 Adjustment Act (7 U.S.C. 608c(5)(B)), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, is amended—
			(1)in the first
			 clauses (i) and (ii), by inserting (based on the blended price of all
			 milk covered by the order) after uniform prices each
			 place it appears; and
			(2)in clause (b) of
			 the matter following the first clause (ii), by inserting and the
			 component value after quality.
			3.Class II milk
			 pricingSection 8c(5) of the
			 Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by
			 the Agricultural Marketing Agreement Act of 1937, is amended by adding at the
			 end the following:
			
				(P)Class II milk
				pricing
					(i)Definition of
				national average cost of productionIn this subparagraph, the
				term national average cost of production means the amount, as
				determined by the Economic Research Service of the Department of Agriculture,
				equal to the difference between—
						(I)the national
				average of the operating cost and the allocated overhead cost of producing all
				milk in the 48 contiguous States; and
						(II)the opportunity
				cost for unpaid labor of producing all milk in the 48 contiguous States.
						(ii)Minimum
				priceThe Secretary shall base the minimum price for Class II
				milk on the national average cost of production.
					(iii)SurveyFor
				purposes of determining the national average cost of production under clause
				(i), the Secretary shall survey dairy producers and associations of dairy
				producers subject to Federal and State milk marketing orders and in all
				unregulated areas applicable to all milk.
					(iv)Price
				announcement
						(I)In
				generalNot later than November 1 of each calendar year, the
				Secretary shall announce the minimum price for Class II milk for the next
				calendar year, as determined in accordance with clause (ii).
						(II)AdjustmentsUsing
				the most currently available national average cost of production, the Secretary
				shall adjust the price announced under subclause (I) for a calendar year on
				April 1, July 1, and October 1 of the calendar year.
						(III)NotificationNot
				later than 15 days prior to the effective date of a price adjustment under this
				clause, the Secretary shall submit notification of the adjusted price
				to—
							(aa)the Committee on
				Agriculture of the House of Representatives;
							(bb)the Committee on
				Agriculture, Nutrition, and Forestry of the Senate;
							(cc)each
				administrator of a Federal milk marketing order;
							(dd)each State
				agency that oversees the pricing of milk paid to dairy producers; and
							(ee)other applicable
				Federal and State agencies.
							(IV)PublicationAfter
				receiving notification under subclause (III)(cc), each administrator of a
				Federal milk marketing order shall publish the decision of the Secretary in all
				bulletins and publications of the Federal milk marketing order.
						(v)Basic formula
				price
						(I)In
				generalThe Secretary shall use the Class II milk price announced
				under clause (iv) as the basic formula price for all Federal and State milk
				marketing orders and all unregulated milk production areas.
						(II)Class I
				milk
							(aa)In
				generalThe price of Class I milk in all Federal and State milk
				marketing orders and all unregulated milk production areas shall be equal
				to—
								(AA)the basic
				formula price under subclause (I); plus
								(BB)the applicable
				Class I milk differential under Federal and State milk marketing orders.
								(bb)Unregulated
				areasFor purposes of item (aa)(BB), the Secretary shall assign
				comparable Class I milk differentials to each unregulated
				area.
							.
		4.Inventory
			 management programSection
			 8c(5) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937, as amended by
			 section 3, is amended by adding at the end the following:
			
				(Q)Inventory
				management program
					(i)Milk production
				totalsNot later than February 1 of each calendar year, the
				Secretary shall determine the total quantity of all milk produced by each dairy
				producer or farming operation during the 3 preceding calendar years.
					(ii)Production
				base
						(I)In
				generalThe starting production base of a dairy producer shall be
				the average quantity of milk produced by the dairy producer during the 3
				calendar years immediately preceding the date of enactment of this
				subparagraph.
						(II)AdjustmentThe
				production base of a dairy producer shall be adjusted on January 1st of each
				year.
						(III)LimitationThe
				production base of a dairy producer shall be based on the dairy producer, not
				the farming operation, and may not be sold, transferred, bartered, or
				donated.
						(IV)New dairy
				producer exceptionA new dairy producer, as defined by the
				Secretary, shall—
							(aa)during the
				1-year period beginning on the date on which the new dairy producer commences
				operation, be exempt from any applicable price reduction relating to the first
				3,000,000 pounds of milk produced by the new dairy producer;
							(bb)in
				the case of any milk produced in excess of 3,000,000 pounds during that 1-year
				period, be subject to each price reduction described in clauses (vi) and (vii);
				and
							(cc)after that
				1-year period, be subject to each price reduction that applies to existing
				dairy producers.
							(iii)Estimation of
				annual milk production and domestic consumptionNot later than
				November 1 of each calendar year and taking into consideration the import
				projections and export projections for all milk products, the Secretary shall
				estimate the quantity of all milk to be produced in the 48 contiguous States
				and marketed by dairy producers for commercial use during the next 12
				months.
					(iv)Identification
				and determination of dairy products
						(I)In
				generalNot less frequently than once each quarter, the Secretary
				shall—
							(aa)identify all
				dairy products (including cheeses, curds, butter, butterfat, butter oil,
				buttermilk, anhydrous milk fat, dairy spreads, milk, cream, concentrated milk,
				condensed milk, nonfat dry milk powder, whole milk powder, skim milk powder,
				all other forms of powdered milk, yogurt, ice cream, whey, whey powder, dried
				whey, whey protein concentrate, all other forms of whey products, milk protein
				concentrate, milk protein isolate, casein, caseinates, lactose, food preps
				containing milk, and milk chocolate) imported into, or exported from, the
				United States; and
							(bb)determine the
				quantity of raw milk contained in each such product.
							(II)InclusionsIn
				identifying dairy products under subclause (I)(aa), the Secretary shall include
				any current or projected future imports or exports of a product used for dairy,
				a dairy substitute, or ingredient, including any product that does not have the
				status of generally recognized as safe, as determined by the
				Commissioner of Food and Drugs.
						(v)Excess
				production determinationNot more than once every 2 months, if
				the Secretary, acting through the Commodity Credit Corporation, has purchased
				the maximum quantity of milk and milk products as required by law to administer
				programs including child nutrition programs (as defined in section 25(b) of the
				Richard B. Russell National School Lunch Act (42
				U.S.C. 1769f(b)), feeding programs administered by the Secretary of
				Defense, institutional programs, and any other mandated Federal food or feeding
				programs, the Secretary shall determine whether an excess quantity of milk and
				milk products is being produced for the national domestic market.
					(vi)Reduction in
				price received
						(I)In
				generalSubject to subclauses (II), (IV), and (V), if the
				Secretary determines under clause (v) that there is excess production, the
				Secretary shall provide for a reduction in the price received by all dairy
				producers for not more than 5 percent of all milk produced in the 48 contiguous
				States and marketed by dairy producers for commercial use.
						(II)NotificationNot
				later than 15 days prior to the implementation of a reduction in price in
				accordance with subclause (I), the Secretary shall submit notification of, and
				justification for, the reduction in price to—
							(aa)the Committee on
				Agriculture of the House of Representatives;
							(bb)the Committee on
				Agriculture, Nutrition, and Forestry of the Senate;
							(cc)each
				administrator of a Federal milk marketing order;
							(dd)each State
				agency that oversees the pricing of milk paid to dairy producers; and
							(ee)other applicable
				Federal and State agencies.
							(III)PublicationAfter
				receiving notification under subclause (II)(cc), each administrator of a
				Federal milk marketing order shall publish the decision of the Secretary in all
				bulletins and publications of the Federal milk marketing order.
						(IV)LimitationThe
				Secretary shall not provide for a reduction in the price received by a dairy
				producer under subclause (I) unless the Secretary determines under this
				subparagraph that there exists a positive trade balance in dairy products that
				are imported into, or exported from, the United States, based on—
							(aa)dollar value;
				and
							(bb)the quantity of
				milk represented by imports and exports, as determined under this
				subparagraph.
							(V)AmountThe
				amount of the reduction under subclause (I) in the price received by dairy
				producers shall not exceed 1/2 the minimum price of Class
				II milk.
						(vii)Additional
				reduction
						(I)In
				generalIf the Secretary determines that the reduction described
				in clause (vi) is insufficient to reduce excess production, subject to
				subclauses (II) and (III) and clause (ii)(IV), the Secretary shall reduce the
				price received by any dairy producer or farming operation that has increased
				the production of all milk in a calendar quarter, as compared to the average
				quantity of milk produced in the corresponding calendar quarter in the previous
				3 years.
						(II)ApplicationA
				reduction in price under subclause (I) shall apply only to the quantity of milk
				produced in excess of the average quantity of milk produced in the
				corresponding calendar quarters in the previous 3 years.
						(III)NotificationNot
				later than 15 days prior to the implementation of a reduction in price in
				accordance with subclause (I), the Secretary shall submit notification of, and
				justification for, the reduction in price to—
							(aa)the Committee on
				Agriculture of the House of Representatives;
							(bb)the Committee on
				Agriculture, Nutrition, and Forestry of the Senate;
							(cc)each
				administrator of a Federal milk marketing order;
							(dd)each State
				agency that oversees the pricing of milk paid to dairy producers; and
							(ee)other applicable
				Federal and State agencies.
							(IV)PublicationAfter
				receiving notification under subclause (III)(cc), each administrator of a
				Federal milk marketing order shall publish the decision of the Secretary in all
				bulletins and publications of the Federal milk marketing order.
						(viii)Amounts
				derived from reduction in prices paid to dairy producers
						(I)In
				generalNot later than 30 days after the end of each quarter, the
				Secretary shall pay to the special dairy producer account established under
				subclause (II) any amounts derived from a reduction in milk prices paid to
				dairy producers under clauses (vi) and (vii).
						(II)Special dairy
				producer accountThe Commodity Credit Corporation shall establish
				a special dairy producer account in which amounts described in subclause (I)
				shall be credited.
						(ix)Appeals
						(I)In
				generalA dairy producer subject to an additional reduction under
				clause (vii) may appeal to the Federal or State milk marketing administrator to
				provide evidence that the dairy producer did not increase production in the
				calendar year that the reduction was in effect when compared to the average
				quantity of milk produced during the 3 previous years.
						(II)Return of
				amountsIf a dairy producer proves that the dairy producer did
				not increase total production for the effective calendar year, the Secretary
				shall return to the dairy producer any amounts collected for any overproduction
				of any quarter of the affected year.
						(III)Submission of
				appealA dairy producer that ships to an unregulated milk handler
				may submit any appeal of the dairy producer to the Secretary or to the
				designated representative of the Secretary.
						(x)Extraordinary
				circumstancesIn deciding an appeal submitted by a dairy producer
				under clause (ix), a Federal or State milk marketing administrator (or, in the
				case of an appeal under clause (ix)(III), the Secretary or the designated
				representative of the Secretary) shall take into consideration production
				losses due to, at a minimum, fire, severe weather conditions, or severe disease
				outbreaks.
					(xi)CollectionExcept
				as provided in clause (xii), reductions in price required under clause (vi) or
				(vii) shall be collected by Federal and State milk marketing administrators and
				timely remitted to the Commodity Credit Corporation to offset the cost of
				purchasing excess milk products.
					(xii)Collection in
				unregulated areasReductions in price required for unregulated
				areas under subclause (IV) or (VI) shall be collected by the Secretary and
				timely remitted to the Commodity Credit Corporation to offset the cost of
				purchasing excess milk products.
					(R)Prohibition on
				certain chargesIn carrying out this Act, the Secretary shall not
				impose charges on dairy producers for the cost of the conversion of raw milk to
				manufactured products.
				(S)Responsibilities
				of milk purchasing handlersA milk handler that purchases milk
				from a dairy producer shall assume title for the milk at the time at which the
				milk is pumped into a milk truck provided by or otherwise delivered to the milk
				handler.
				(T)ApplicabilitySubparagraphs
				(P) through (S) apply to all dairy producers and handlers of milk in the 48
				contiguous
				States.
				.
		5.Amendments to
			 Federal milk marketing ordersSection 8c(17) of the Agricultural
			 Adjustment Act (7 U.S.C. 608c(17)), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, is amended by adding at the end
			 the following:
			
				(H)Orders covering
				milk and milk productsIn the case of an order covering milk or
				milk products, disapproval of an amendment to the order shall not be considered
				to be disapproval of—
					(i)the order;
				or
					(ii)other terms of
				the
				order.
					.
		
